Case 1:18-cv-10225-MLW Document 468-4 Filed 01/27/20 Page 1 of 13




            EXHIBIT D
       Case 1:18-cv-10225-MLW Document 468-4 Filed 01/27/20 Page 2 of 13




Questions and Answers
Provisional Waiver Engagement
September 20, 2016

Eligibility

1) Does the provisional waiver now cover people who came to the U.S. under J-1 visa or C/D
   visa and became out of status?

    USCIS Response:

    Any individual who meets the requirements for the provisional waiver process and who is
    consular processing his or her immigrant visa abroad can obtain a provisional waiver
    regardless of the individual’s current status in the United States.

2) If a person has a young child who is a U.S. citizen and an approval notice as a spouse of a
   U.S. citizen, but has since separated from the spouse because of domestic violence can she
   still file the 601A? Additionally, when she initially entered the U.S. she committed
   fraud/misrepresentation, can she still file the 601A or would she need to file another waiver?

    USCIS Response:

    We cannot address case-specific hypotheticals. However, we can provide you general
    information about the provisional waiver process. The provisional waiver process allows
    those individuals who are statutorily eligible for an immigrant visa (immediate relatives,
    family-sponsored or employment-based immigrants as well as Diversity Visa selectees) and
    who only need a waiver of inadmissibility for unlawful presence under section 212(a)(9)(B)
    of the Immigration and Nationality Act to apply for the waiver in the United States before
    they depart for their immigrant visa interviews.

    When adjudicating provisional waiver applications, USCIS will only consider whether the
    applicant has established extreme hardship to a qualifying relative and whether the applicant
    warrants a favorable exercise of discretion. USCIS will not assess whether the individual is
    eligible for the immigrant visa or will ultimately be admissible to the United States. The U.S.
    Department of State (DOS) (at the time of the immigrant visa interview), and U.S. Customs
    and Border Protection (CBP) (at the time of entry into the United States) makes these
    determinations.

    USCIS cautions individuals that even if USCIS approves the provisional waiver application,
    DOS may find the individual inadmissible on other grounds at the time of the immigrant visa
    interview and CBP may find an individual inadmissible at the time of entry. If DOS finds the
    individual to be inadmissible on grounds other than the 3-year or 10-year unlawful presence


                                                                                                  1
      Case 1:18-cv-10225-MLW Document 468-4 Filed 01/27/20 Page 3 of 13



   bar or ineligible for the immigrant visa, the approved provisional waiver is automatically
   revoked.

3) Does the new rule only apply to someone who has unlawful presence in the U.S.? Can
   someone apply if he or she has committed immigration fraud?

   USCIS Response:

   Please see the responses to Questions 1 and 2.

4) Is it possible to apply for a provisional waiver based on extreme hardship to a U.S. citizen
   adult son or daughter?

   USCIS Response:

   No. The law governing provisional waivers, INA 212(a)(9)(B)(v), does not allow for an
   extreme hardship showing to an adult son or daughter.

   To be eligible for a provisional waiver of the 3-year or 10-year unlawful presence bar, the
   applicant must establish extreme hardship to his or her U.S. citizen or Lawful Permanent
   Resident (LPR) spouse or parent. USCIS cannot approve a provisional waiver if the
   individual demonstrates extreme hardship to someone other than the U.S. citizen or LPR
   spouse or parent. Note, however, that hardship experienced by a non-qualifying relative can
   be considered as part of the extreme hardship determination, but only to the extent that such
   hardship affects a qualifying relative.

5) If a DACA recipient was to file for the I-601A, will he or she need to leave the country also?
   Or should DACA recipients not file for this?

    USCIS Response:

   Yes. Only individuals who seek a provisional waiver must depart the United States to
   consular process abroad. Legal questions related to eligibility should be directed to a legal
   representative who specializes in immigration law.

Qualifying Relatives

6) Can we use the principal as a qualifying relative for derivatives once he or she becomes a
   lawful permanent resident? It seems illogical to require that the derivatives prove hardship to
   their own U.S. citizen or lawful permanent resident spouse or parent – if they could do that,
   they would not need to be derivatives, but could file their own individual I-601A waiver.

   USCIS Response:




                                                                                                   2
       Case 1:18-cv-10225-MLW Document 468-4 Filed 01/27/20 Page 4 of 13



   We cannot address case-specific hypotheticals. However, any individual who meets the
   requirements for the provisional waiver process and who is consular processing his or her
   immigrant visa with DOS abroad can obtain a provisional waiver.

   Whether an individual requires a waiver of inadmissibility, such a provisional waiver,
   depends upon the individual’s actions or immigration history. Each immigrant’s
   inadmissibility is determined individually; if found inadmissible, the individual may apply
   for a waiver, if available.

7) If the qualifying relative for the I-601A is deceased, do the requirements under 204(I) have to
   be met?

   USCIS Response:

   To obtain a provisional waiver approval, the individual must meet the requirements of INA
   section 212(a)(9)(B)(v) and 8 CFR 212.7(e). If an individual meets all of the requirements of
   INA 204(l), he or she may be able to benefit from the determination that the death of the
   qualifying relative is the equivalent of extreme hardship.

8) For purpose of I-601A, if the petitioner is not a qualified relative, (a U.S. citizen child for
   example), could only the lawful permanent resident mother be the qualified relative?

   USCIS Response:

   We cannot address case-specific hypotheticals. However, the statutory provision governing a
   waiver of the 3-year or 10-year unlawful presence bar, INA section 212(a)(9)(B)(v), provides
   that the individual must show extreme hardship to his or her U.S. citizen or LPR spouse or
   parent. Legal questions related to eligibility should be directed to a legal representative who
   specializes in immigration law.


9) For an employment-based petition, do we have to prove hardship to the qualifying relative or
   to the employer?

   USCIS Response:

   The statutory provision governing a waiver of the 3-year or 10-year unlawful presence bar,
   INA section 212(a)(9)(B)(v), provides that the individual must show extreme hardship to his
   or her U.S. citizen or LPR spouse or parent. A U.S. employer is not a qualifying relative
   under the statutory provision.

10) A U.S. citizen mother files and gets an I-130 approved for her married daughter and the
    married daughter meets the eligibility criteria for the I-601A waiver. The U.S. citizen mother
    has multiple major health problems and is totally dependent on her married daughter (and
    married daughter's husband) for her care. The daughter’s husband meets the eligibility
    criteria for the I-601A waiver but has no qualifying relatives of his own. Is the I-601A

                                                                                                     3
       Case 1:18-cv-10225-MLW Document 468-4 Filed 01/27/20 Page 5 of 13



   waiver of the married daughter as principal beneficiary sufficient for both her and her
   husband?

   USCIS Response:

   We cannot address case-specific hypotheticals. Each applicant for a provisional waiver must
   meet the requirements of INA section 212(a)(9)(B)(v) and 8 CFR 212.7(e) on his or her own.
   Legal questions related to eligibility should be directed to a legal representative who
   specializes in immigration law.


Voluntary Departure, Withholding of Removal and Removal Orders

11) Under what circumstances can a person with a voluntary order of removal that converted to a
    removal order qualify for an I-212 and I-601A?

   USCIS Response:

   8 CFR 212.2(j) permits an individual with an administratively final order of removal to apply
   for a conditional approval of a Form I-212, Permission to Reapply for Admission After Prior
   Removal. The requirements to obtain an approved Form I-212 are outlined on the form and
   the form instructions. The approval is conditioned upon the individual’s departure from the
   United States.

   8 CFR 212.7(e)(4)(iv) permits an individual who has already filed and obtained a
   conditionally approved Form I-212 to apply for a provisional waiver. The requirements to
   obtain a conditionally approved Form I-212 and Form I-601A are outlined in each form and
   the form instructions.

12) If a grant of voluntary departure is pending, is the applicant eligible for the provisional
    waiver?

   USCIS Response:

   No. Please see the Form I-601A’s Instructions for a detailed explanation.

13) Is a person with a withholding of removal still eligible for the I-212 and/or the I-601A? Is
    this person considered to have a final order of removal while he or she remains in the U.S.?

   USCIS Response:

   We cannot address case-specific hypotheticals. However, in general, a court must enter an
   order of removal before being able to grant withholding of removal. See Matter of I-S- & C-
   S-, 24 I&N Dec. 432 (BIA 2008). If the order is administratively final, a foreign national
   may file a Form I-212 if he or she meets the requirements outlined in INA 212(a)(9)(A), 8
   CFR 212.2(j) and 8 CFR 212.7(e).

                                                                                                   4
       Case 1:18-cv-10225-MLW Document 468-4 Filed 01/27/20 Page 6 of 13




   Before the foreign national can file a provisional waiver application, he or she must have
   obtained an approved Form I-212. Legal questions related to eligibility should be directed to
   a legal representative who specializes in immigration law.


14) If a person has been approved for withholding of removal, and has an I-130 approved
    through a qualifying relative, does the person need to file the I-212 or does the person need to
    open the court case before applying for the I-212?

   USCIS Response:

   Please see response to Question 13. An individual who is in active removal proceedings that
   are not administratively closed is not eligible for a provisional waiver. Legal questions
   related to eligibility should be directed to a legal representative who specializes in
   immigration law.


15) If a person has a cancellation of removal order, will they need to reopen the case to vacate
    the order or is filing an I-212 enough?

   USCIS Response:

   We cannot address case-specific hypotheticals. However, in general, before a foreign
   national can file a provisional waiver application, he or she must have obtained an approved
   Form I-212. If an individual has a removal order that is administratively final, the individual
   may file a Form I-212 if he or she meets the requirements outlined in INA 212(a)(9)(A), 8
   CFR 212.2(j) and 8 CFR 212.7(e).

   We note that a person granted cancellation of removal under INA section 240A is a lawful
   permanent resident, and the individual does not have to obtain an immigrant visa or seek a
   provisional waiver unless the individual subsequently lost LPR status. Legal questions
   related to eligibility should be directed to a legal representative who specializes in
   immigration law.


16) Is a person who has a final order of removal, and who has moved to reopen proceedings (and
    that motion is on appeal before the Ninth Circuit currently), permitted to file an I-212 and, if
    approved, file an I-601A?

   USCIS Response:

   We cannot address case-specific hypotheticals. In general, an individual may apply for a
   Form I-212 only if he or she meets the conditions of INA section 212(a)(9)(A) and 8 CFR
   212.2(j). Legal questions related to eligibility should be directed to a legal representative who
   specializes in immigration law.

                                                                                                     5
      Case 1:18-cv-10225-MLW Document 468-4 Filed 01/27/20 Page 7 of 13




17) Whether an individual with a final order of removal in absentia, who gets a conditional I-212
    and I-601A approved, would still have the five year bar applied due to the separate and
    independent ground of inadmissibility of failing to appear at a removal hearing or if it would
    be waived as well?

   USCIS Response:

   We cannot address case-specific hypotheticals. In general, the provisional waiver process
   allows those individuals who are statutorily eligible for an immigrant visa and who only need
   a waiver of inadmissibility for unlawful presence to apply for that waiver in the United States
   before they depart for their immigrant visa interview.

   However, when adjudicating provisional waiver applications, USCIS will only consider
   whether extreme hardship has been established and whether the applicant warrants a
   favorable exercise of discretion. USCIS will not assess whether the individual is inadmissible
   because the Department of State (DOS) (at the time of the immigrant visa interview), and
   U.S. Customs and Border Protection (CBP) (at the time of entry into the United States)
   makes this determination.

   USCIS cautions and reminds individuals that even if USCIS approves the provisional waiver
   application, DOS may find the individual inadmissible on other grounds at the time of the
   immigrant visa interview and CBP may find an individual inadmissible at the time of entry.
   If DOS finds the individual inadmissible on other grounds or ineligible for the immigrant
   visa, the approved provisional waiver is automatically revoked. Legal questions related to
   eligibility should be directed to a legal representative who specializes in immigration law.


18) If a person who has been ordered removed in absentia applies for an I-212, which is
    approved, and then files an I-601A, how does that affect or not affect the 212(a)(6)(B)
    ground of inadmissibility and whether that will come up at the consular interview? It is not
    clear whether the I-212 resolves 212(a)(6)(B) or not.

   USCIS Response:

   Consent to reapply obtained under INA 212(a)(9) and 8 CFR 212.2(j) only addresses
   inadmissibility for INA section 212(a)(9)(A)(inadmissible for prior removal). The Form I-
   601A only addresses inadmissibility for unlawful presence under INA 212(a)(9)(B). Please
   see also USCIS’s response to Question 17.

19) Where should an applicant with a removal order file the I-212? Is it the district office where
    the applicant resides?

   USCIS Response:



                                                                                                     6
       Case 1:18-cv-10225-MLW Document 468-4 Filed 01/27/20 Page 8 of 13



   Please visit the Direct Filing Address for Form I-212 web page for information on where to
   file Form I-212.

20) Does a person who has multiple deportations qualify for an I-601A waiver?

   USCIS Response:

   Please see USCIS’s response to Question 2.

Form I-212

21) How long is the I-212 valid for after it is approved? Does it expire?

   USCIS Response:

   Form I-212 once granted is generally remains valid unless it is revoked. A conditionally
   approved Form I-212 under 8 CFR 212.2(j) is conditioned upon the individual’s departure
   from the United States.

22) When should the I-212 be filed, before the I-130 petition is filed? While the I-130 petition is
    pending? Or after the I-130 has been approved?

   USCIS Response:

   In general, a Form I-212 is an ancillary application that supports an application for
   adjustment of status or an immigrant visa application. However, it can be filed at any time.

23) The I-212 reads as though the person completing it is residing outside the U.S. How do we
    complete it if the person hasn’t left the U.S.?

   USCIS Response:

   Please follow the form’s instructions.

24) If a person has an approved I-212 can he or she go ahead with the process without going
    through the court? Or do the proceedings have to be reopened and terminated before they can
    leave the U.S. and return?

   USCIS Response:

   We cannot address case-specific hypotheticals. However, in general, an individual whose
   removal proceedings are reopened only qualifies for a provisional waiver if his or her
   removal proceedings are administratively closed or terminated at the time of filing the Form
   I-601A. Legal questions related to eligibility should be directed to a legal representative who
   specializes in immigration law.



                                                                                                      7
       Case 1:18-cv-10225-MLW Document 468-4 Filed 01/27/20 Page 9 of 13




25) Does the applicant need to wait 10 years in his native country to be eligible for the I-212?

   USCIS Response:

   We cannot address case-specific hypotheticals. In general, an applicant’s inadmissibility
   period and eligibility for a waiver or consent to reapply depends on the specific facts in his or
   her case.
   Legal questions related to eligibility should be directed to a legal representative who
   specializes in immigration law.

26) The instructions for Form I-601A state that a person who has a final order of removal can
    apply for Form I-212, “under Section 212(a)(9)(A)(iii) of the Act and 8 CFR
    212.” However, the current Form I-212 does not list such category as one of the reasons for
    the application and therefore the form does not cover the category of people who have an
    order of removal but who never left the country. Is the USCIS going to update the form to
    include this category of applicants in compliance with the expanded rules for Form I-601A
    application?

   USCIS Response:

   USCIS will review the form as part of the next form revision and make any updates to the
   instructions and website to conform to any revisions made on the form.

27) It does not appear that the I-212 (nor the accompanying instructions or website with direct
    filing addresses) has been updated to reflect the change, or if it has been updated, it does not
    clearly reference cases where a provisional waiver will be filed. The direct filing address list
    refers to specific statutory provisions, but it is not clear if this information is current.
    Additionally, referring to those specific statutory provisions will not be helpful to applicants
    who file pro se – instructions that provide the information in plain English would be more
    helpful to the general public.

   USCIS Response:

   USCIS will review the form as part of the next form revision and make any updates to the
   instructions and website to conform to any revisions made on the form.

Filing I-601A

28) When families are applying together, should all applications be sent together in the same
    packet? Can the same attached documents used for one applicant be used for all other
    applicants since it is the same qualifying relative for each application? Or must each
    application be sent separately with its own document and include a reference to other family
    members’ applications?

   USCIS Response:

                                                                                                       8
      Case 1:18-cv-10225-MLW Document 468-4 Filed 01/27/20 Page 10 of 13




   We recommend that family members who are applying together submit the applications in
   one packet.

   However, please ensure that each application is accompanied by a separate fee payment and
   that each package has its own set of evidence. We also recommend that you reference other
   family members’ applications.

29) On page 4 of the old application, part 3, there are four boxes.
          a. 3.a. has a box of U.S. citizen spouse
          b. 3.b. has a box for U.S. citizen parent
          c. 3.c. has a box for U.S. citizen son or daughter
          d. 3.d. has a box for self (Form I-360 petitioner only)

   The new form does not have box 3.c. and a box for 3.d. for son or daughter. Does this mean
   the petitioner cannot petition for their parent? Has this right been eliminated in the new
   provisional waiver rule?

   USCIS Response:

   No. A U.S. citizen son or daughter may petition for his or her foreign national parent(s) if
   permitted under the INA. The possibility of petitioning for one’s parents under the law has
   not changed.

   With the expansion of the I-601A Provisional Waiver Process to immigrants other than
   immediate relatives, USCIS restructured Part 3 of the old form for purposes of the new form.
   The new form asks about the type of petition and the case number. With the expansion of the
   provisional waiver program, it no longer matters what type of approved immigrant petition
   an applicant for provisional waiver has. It only matters that the applicant has an approved
   immigrant petition.

Extreme Hardship

30) Is the Oct 2015 extreme hardship guidance in effect?

   USCIS Response:

   USCIS published the final extreme hardship guidance on Friday, October 21, 2016. The
   guidance has an effective date of December 5, 2016.

31) Under 204(l), please clarify if USCIS will presume extreme hardship in any family category
    when the qualifying relative is the principal beneficiary or petitioner who died.

   USCIS Response:




                                                                                                  9
      Case 1:18-cv-10225-MLW Document 468-4 Filed 01/27/20 Page 11 of 13



   In general, INA 204(l) allows USCIS to approve, or reinstate approval of, an immigrant visa
   petition and certain other benefits even though the petitioner or the principal beneficiary has
   died. INA 204(l) also provides that it applies generally to “any related applications,” thereby
   including applications for waivers related to immigrant visa petitions.

   Under this provision, a foreign national who establishes that the requirements of INA 204(l)
   have been met may apply for a waiver even though the qualifying relative for purposes of
   extreme hardship has died. In cases in which the deceased individual is both the qualifying
   relative for purposes of INA 204(l) and the qualifying relative for purposes of the extreme
   hardship determination, the death of the qualifying relative is treated as the functional
   equivalent of a finding of extreme hardship.

   Only U.S. citizen spouses and parents, and LPR spouses and parents are qualifying relatives
   for purposes of a provisional waiver and the extreme hardship determination. INA 204(l)
   does not change this requirement. The qualifying relative who died must have already been a
   U.S. citizen or permanent resident at the time of death.

32) If a lawful permanent resident grandmother has a severe health ailment that requires constant
    financial and physical help from the applicant, will that qualify as extreme hardship? What if
    it is a spouse or parent with the severe illness?

   USCIS Response:

   We cannot address case-specific hypotheticals. In general, whether an applicant has
   established extreme hardship to a qualifying relative is dependent on the circumstances of
   each case. USCIS officer make a case-by-case determination based on the totality of
   circumstances and factors presented by the applicant. For more information on USCIS’
   extreme hardship determination, please see Volume 9, Part B of the USCIS Policy Manual.

Other Questions

33) After the I-601A is approved and the applicant is going outside the United States for the visa
    interview, can he or she bring the records of the medical exam done in the United States or
    must the exam be done by a qualifying immigration physician in the country where the
    interview is being conducted?

   USCIS Response:

   For purposes of immigrant visa processing with DOS, an applicant should follow DOS’
   instructions on immigrant visa processing. An applicant can find general information on
   immigrant visa processing on DOS’ website at www.state.gov.

   A medical examination conducted by a USCIS-designated civil surgeon is only valid for
   purposes of obtaining immigration benefits while in the United States; such an examination
   cannot be used for immigrant visa processing with DOS.



                                                                                                10
      Case 1:18-cv-10225-MLW Document 468-4 Filed 01/27/20 Page 12 of 13



34) Please confirm that under the new rule, USCIS will not assess or consider possible
    permanent bars when adjudicating Form I-601A.

   USCIS Response:

   As part of the provisional waiver adjudication, USCIS does not assess an applicant’s
   inadmissibility. USCIS only considers whether extreme hardship has been established and
   whether an applicant warrants a favorable exercise of discretion.

35) Can you please clarify the meaning of the processing time dates on the USCIS website. The
    website says that, as of July 31, 2016, USCIS is processing cases filed on January 20, 2016.
    Does this mean that there is an 8 or 10-month processing time since today is September 20,
    2016?

   USCIS Response:

   USCIS posts its processing times on USCIS.gov (NBC Processing Times). The processing
   times are updated regularly. The processing times reflect what cases officers are currently
   working on as of the date the chart was posted (see on the top of the chart).

36) How long is the provisional waiver approval valid? Does it expire?

   USCIS Response:

   An approved provisional waiver does not expire.

   A provisional waiver is valid when USCIS grants the waiver but it is not effective until the
   applicant departs from the United States, attends his or her DOS immigrant visa interview
   and the DOS consular officer determines that he or she is eligible for an immigrant visa. See
   8 CFR 212.7(e)(12). Until the provisional waiver takes full effect as outlined in 8 CFR
   212.7(e)(12), USCIS may reopen and consider its decision at any time. Even once the waiver
   is fully effective, USCIS may still reopen and consider its decision at any time. See 8 CFR
   212.7(e)(13) and 8 CFR 212.7(a)(4).

37) In a sibling petition, after the principal with qualifying relative (parents) returns to the U.S.,
    the follow to join family members now apply for a waiver with the principal (now a lawful
    permanent resident) as qualifying relative. Can the family members return to the U.S. as
    follow to join beneficiaries of principal's sibling petition? Or must the principal file an I-130
    for the family members instead?

   USCIS Response:

   We cannot address case-specific hypotheticals. Legal questions related to eligibility should
   be directed to a legal representative who specializes in immigration law.




                                                                                                    11
      Case 1:18-cv-10225-MLW Document 468-4 Filed 01/27/20 Page 13 of 13



   For general information regarding how to petition for family members, please see our guide
   titled I am a U.S. citizen - How do I help my relative become a U.S. permanent resident? at
   https://www.uscis.gov/sites/default/files/USCIS/Resources/A1en.pdf.

38) A family in fourth preference, including the principal beneficiary, her spouse, a 20-year old
    child, and a 15-year old child, with a current priority date. The qualifying relative is a lawful
    permanent resident parent of the principal. We will submit an I-601A for the principal (being
    that she is the only one in the group with a qualifying relative) and subsequently complete a
    DS260 form for her and her 15-year-old child since he has not accrued any unlawful
    presence being that he is under 18. On the DS260 we would list the spouse and the 20-year-
    old as “following to join.” Once the principal beneficiary receives her lawful permanent
    resident status, she will become the qualifying relative for her spouse and her 20-year-
    old. We then submit I-601A for the spouse and the 20-year-old and continue with the
    consular processing for these two beneficiaries. Will CSPA apply in locking the 20-year-
    old’s age at the time the mother’s DS260 was done?

   USCIS Response:

   Please see also the response above to answer to Question 37?.

   The CSPA changes how a child’s age should be calculated for purposes of eligibility for
   certain immigration benefits. For detailed information about the applicability of the CSPA in
   certain scenarios, see the CSPA information page on our website and the Adjudicator’s Field
   Manual, Chapter 21.2(e).




                                                                                                   12
